DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinggao Li (64,450) on April 26, 2022.
The application has been amended as follows: amend Claim 8 to be dependent on Claim 1 and cancel Claims 5, 7 and 9.
Claim 8. The rechargeable Zn-MnO2 battery according to claim 1, wherein the acidic liquid electrolyte comprises a sulfuric acid solution with an additive, and the additive comprises manganese sulfate.
Examiner’s Note on the Amendment
Regarding Claims 5 and 9, these claims are canceled because they are directed to wherein the alkaline electrolyte and the acid electrolyte are an alkaline gel electrolyte and an acid gel electrolyte respectively, however Claim 1 recites wherein the alkaline electrolyte and the acid electrolyte are an alkaline liquid electrolyte and an acid liquid electrolyte respectively.
Regarding Claim 7, this claim is canceled because it does not further define the claim, see Claim 1 which recites wherein the acid electrolyte is an acidic liquid electrolyte.
Regarding Claim 8, the Examiner notes that while Claim 1 recites wherein the acidic liquid electrolyte comprises an aqueous solution of sulfuric acid and manganese sulfate, the additive language further defines the claim. See [0033] of the instant specification, wherein the additive includes but is not limited to manganese sulfate, manganese nitrate, manganese chloride, and manganese acetate.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species B-D and G-K, as set forth in the Office Action dated November 2, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of B-D and G-K is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed April 4, 2022, with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 6, 8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a rechargeable Zn-MnO2 battery comprising, among additional limitations, 
an alkaline electrolyte comprising an alkaline liquid electrolyte, wherein the alkaline liquid electrolyte comprises a concentration of an alkali metal hydroxide from 200 g/L to 600 g/L; and
an acid electrolyte comprising an acidic liquid electrolyte, wherein the acidic liquid electrolyte comprises an acid concentration of 50 g/L - 300 g/L, and the acidic liquid electrolyte is an aqueous solution of 50 g/L-100 g/L sulfuric acid and 150 g/L - 200 g/L manganese sulfate.
The closest prior art is considered to be Zhou (CN 105140575, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021) and further in view of Kim et al. (KR 2000-0015510, see also the EPO machine generated English translation provided with the Office Action dated January 25, 2022) and Yabuzaki et al. (US PGPub 2021/0143386, which has a foreign priority date of November 11, 2019).
Regarding Claim 1, Zhou discloses substantially all of the limitations as set forth in the prior Office Action dated January 25, 2022.
	Zhou discloses an acid electrolyte, wherein the acidic liquid electrolyte comprises an acid concentration of about 98 g/L ([0005], see positive electrode electrolyte comprising 1 mol/L H2SO4, wherein H2SO4 has a molar mass of about 98 g/mol), which falls within and therefore reads on the instantly claimed range of 50 g/L – 300 g/L.
 	Zhou further discloses wherein the acidic liquid electrolyte comprises a sulfuric acid solution ([0005], see a H2SO4 solution).
Moreover, Zhou discloses wherein the acidic liquid electrolyte is not particularly limited so long as it uses an acidic aqueous solution and further discloses wherein the acidic liquid electrolyte may be a mixed solution of several acidic solutions ([0003]).
However, Zhou does not disclose wherein the acidic liquid electrolyte comprises an additive, and the additive comprises manganese sulfate.
Kim teaches a rechargeable Zn-MnO2 battery with long-term charge/discharge stability and reversibility, wherein the structure of the Zn-MnO2 battery comprises a zinc electrode, a MnO2 electrode, and an alkaline liquid electrolyte ([0024]).
Specifically, Kim teaches wherein the alkaline liquid electrolyte comprises zinc sulfate in order to improve the charging/discharging performance of the Zn-MnO2 battery by having excellent electrical conductivity ([0029]).
Kim further teaches wherein the alkaline liquid electrolyte comprises an additive, such as manganese sulfate, in an amount of 302 g/L or less in order to increase the content of manganese in the MnO2 electrode, thereby increasing the capacity, and make the alkaline liquid electrolyte a stronger acidic solution, thereby suppressing or eliminating the generation of basic zinc sulfate hydrate that can destroy the electrode surface structure ([0029]-[0032]), which encompasses the instantly claimed range of 150 g/L – 200 g/L.
It would have been obvious to one of ordinary skill in the art to utilize zinc sulfate and an additive, wherein the additive comprises manganese sulfate in the encompassing portion of the range taught by Kim in the acidic liquid electrolyte of Zhou, as taught by Kim, in order to improve the charging/discharging performance of the Zn-MnO2 battery of Zhou while increasing the content of manganese in the MnO2 electrode of Zhou, thereby increasing the capacity and suppressing or eliminating the generation of basic zinc sulfate hydrate that can destroy the electrode surface structure, wherein acidic liquid electrolyte of Zhou is not particularly limited so long as it uses an acidic aqueous solution, wherein the skilled artisan would have reasonable expectation that such would successfully form the acidic liquid electrolyte desired by Zhou.
Thus, modified Zhou discloses wherein the acidic liquid electrolyte is an aqueous solution of about 98 g/L sulfuric acid ([0005] of Zhou), which falls within and therefore reads on the instantly claimed range of 50 g/L – 100 g/L and 150 g/L – 200 g/L manganese sulfate ([0029]-[0032] of Kim, as rendered obvious above).
However, modified Zhou discloses wherein the alkaline liquid electrolyte comprises a concentration of an alkali metal hydroxide of 160 g/L ([0005] of Zhou, see negative electrode electrolyte comprising 4 mol/L NaOH, wherein NaOH has a molar mass of about 40 g/mol), which falls outside the instantly claimed range of 200 g/L to 600 g/L.
Yabuzaki teaches a rechargeable Zn-MnO2 battery ([0002], [0082]) comprising alkaline electrolyte comprising an alkaline liquid electrolyte, wherein the alkaline liquid electrolyte comprises a concentration of an alkali metal hydroxide, such as NaOH, from 0.1 g/L to 800 g/L ([0088], wherein NaOH has a molar mass of about 40 g/mol), which encompasses the instantly claimed range of 200 g/L to 600 g/L.
The Examiner notes that the instant specification discloses wherein the alkaline liquid electrolyte preferably has a concentration of an alkali metal hydroxide from 200 g/L to 600 g/L ([0026]).
Specifically, the instant specification discloses since the potential of the zinc electrode is related to the pH value, when the concentration of the alkali metal hydroxide is lower than the range, the battery voltage is low and thus is not conducive to the dissolution of the reaction product at the zinc electrode and when the concentration of the alkali metal hydroxide is higher than the range, the electrolyte concentration is too large for ion diffusion and conduction in the solution, which would accelerate electrode corrosion ([0026]).
It would not have been obvious to one of ordinary skill in the art to specifically utilize the alkali metal hydroxide of modified Zhou in the encompassing portion of the range taught by Yabuzaki, as called for in the claimed invention, as such was neither suggested nor recognized by the prior art as the range necessary to achieve a battery voltage required to be conducive to the dissolution of the reaction product at the zinc electrode while maintaining an electrolyte concentration that does not accelerate electrode corrosion in combination with all of the other components of the rechargeable Zn-MnO2 battery, as done so in the claimed invention.
Furthermore, even if one of ordinary skill in the art would have found it obvious to specifically utilize the alkali metal hydroxide of modified Zhou in the encompassing portion of the range taught by Yabuzaki, as called for in the claimed invention, the encompassing portion of the range taught by Yabuzaki is significantly deviant from the acceptable value of 160 g/L disclosed by modified Zhou and therefore the skilled artisan would not have had reasonable expectation that that such would successfully achieve the rechargeable Zn-MnO2 battery desired by modified Zhou.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the limitation “wherein the alkaline liquid electrolyte comprises a concentration of an alkali metal hydroxide from 200 g/L to 600 g/L” in combination with all of the other limitations taken as a whole.
Claims 2, 4, 6, 8, and 10-20 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Yuan et al. (US PGPub 2019/0036147) teaches a rechargeable Zn-MnO2 battery ([0018], [0013]) comprising alkaline electrolyte comprising an alkaline liquid electrolyte ([0010]) and an acid electrolyte comprising an acidic liquid electrolyte ([0012]) in order to achieve good cycling stability in addition to a higher output voltage and energy density when compared to a battery with a single electrolyte ([0020]).
However, Yuan does not teach wherein the alkaline liquid electrolyte comprises a concentration of an alkali metal hydroxide from 200 g/L to 600 g/L, as called for in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        April 26, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 3, 2022